In the United States Court of Federal Claims
                                           No. 22-225C
                                   (Filed: November 30, 2022)
                                  NOT FOR PUBLICATION
***************************************
FAREED SEPEHRY-FARD,                  *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************
                                    OPINION AND ORDER
       Fareed Sepehry-Fard, proceeding pro se, sued the United States and several
other entities — including businesses as well as named and unnamed individuals —
seeking economic damages and injunctive relief. Compl. at 1, 4 (ECF 1). Mr. Sepehry-
Fard’s case appears to arise from disputes with banks and other private entities over
possession of land that he claims is his. The United States moved to dismiss for lack
of subject-matter jurisdiction and failure to state a claim. Def.’s Mot. to Dismiss (ECF
15). The motion to dismiss is GRANTED.
       The Tucker Act limits this Court’s subject-matter jurisdiction — its authority
to pass judgment on the cases before it — to specific types of claims, most commonly
claims for damages. See, e.g., 28 U.S.C. § 1491(a)(1); see also Brown v. United States,
105 F.3d 621, 623 (Fed. Cir. 1997) (“The Court of Federal Claims is a court of limited
jurisdiction.”). Claims that are outside the Court’s jurisdiction must be dismissed.
RCFC 12(h)(3). The issues raised in Plaintiff’s complaint cannot be addressed by this
Court.1


1 “In determining jurisdiction, a court must accept as true all undisputed facts asserted in the
plaintiff’s complaint and draw all reasonable inferences in favor of the plaintiff.” Trusted Integration,
Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011) (citing Henke v. United States, 60 F.3d 795,
797 (Fed. Cir. 1995)). “Although a pro se plaintiff’s complaint is held to a less stringent standard than
those prepared by counsel, pro se litigants are not excused from meeting jurisdictional requirements.”
Spengler v. United States, 688 F. App’x 917, 920 (Fed. Cir. 2017) (citations omitted) (citing Hughes v.
Rowe, 449 U.S. 5, 9 (1980), and Kelley v. Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir.
1987)).
       To begin with, the only proper defendant in this Court is the United States.
RCFC 10(a); Stephenson v. United States, 58 Fed. Cl. 186, 190 (2003). This Court
lacks jurisdiction over claims against any other defendant. Plaintiff’s claims against
entities other than the United States must be dismissed for that reason alone.
       As for aspects of the Complaint that might implicate the United States,
Plaintiff fails to allege any claim over which this Court might exercise jurisdiction.
The Complaint contains objections to three district court orders related to a separate
lawsuit involving Plaintiff. See Compl. at 10; 17–18. However, this Court does not
have jurisdiction to review the decisions of district courts. See, e.g., Innovair Aviation
Ltd. v. United States, 632 F.3d 1336, 1344 (Fed. Cir. 2011) (explaining that the Court
of Federal Claims “does not have jurisdiction to review the decision of district courts
and cannot entertain … claim[s] that require[] the court to scrutinize the actions of
another tribunal”) (internal quotes omitted); Joshua v. United States, 17 F.3d 378,
380 (Fed. Cir. 1994) (holding that the Court of Federal Claims “does not have
jurisdiction to review the decisions of district courts ... relating to proceedings before
those courts”).
       Plaintiff appears to allege that he was injured by tortious or criminal conduct
including “trespass, detriment of character/name defamed, emotional, physical and
mental anguish, [and] Obstruction of Justice.” Compl. at 1–2. But this Court does not
have jurisdiction over tort claims. 28 U.S.C. § 1491(a)(1); Shearin v. United States,
992 F.2d 1195, 1197 (Fed. Cir. 1993). This Court likewise lacks jurisdiction over
claims of criminal conduct. Jones v. United States, 440 F. App’x 916, 918 (Fed. Cir.
2011).
       Plaintiff next accuses the government of “aiding and abetting false search and
seizure, [violating his] civil rights, [violating] Due Process,” and violating the First,
Fourth, and Fifth Amendments of the Constitution. Compl. at 1–2. Claims in this
Court generally must be based on a “money-mandating” law, i.e., a law that “can fairly
be interpreted as mandating compensation by the Federal Government for the
damage sustained[.]” Jan’s Helicopter Serv., Inc. v. F.A.A., 525 F.3d 1299, 1307 (Fed.
Cir. 2008) (quoting United States v. Mitchell, 463 U.S. 206, 217 (1983)). Most
constitutional provisions mentioned in the complaint fail that test. Binding or
persuasive precedent, in fact, forecloses interpreting them as money-mandating.
United States v. Connolly, 716 F.2d 882, 887 (Fed. Cir. 1983) (First Amendment);
Brown, 105 F.3d at 623 (Fourth Amendment); LeBlanc v. United States, 50 F.3d 1025,
1028 (Fed. Cir. 1995) (Due Process Clause); McCullough v. United States, 76 Fed. Cl.
1, 4 (2006) (same).



                                          -2-
       Claims under the Fifth Amendment for compensation for takings of property
may be adjudicated in this Court. But such claims require government action, and
Plaintiff must plead facts that — if taken as true — would plausibly “establish that
[a] government action caused the injury.” Lopez v. United States, No. 22-330C, 2022
WL 3594386, at *1 (Fed. Cl. Aug. 23, 2022) (quoting St. Bernard Par. Gov’t v. United
States, 887 F.3d 1354, 1362 (Fed. Cir. 2018)); Adams v. United States, 391 F.3d 1212,
1218 (Fed. Cir. 2004); see generally DaimlerChrysler Corp. v. United States, 442 F.3d
1313, 1318 (Fed. Cir. 2006) (“[I]t is settled that a party invoking federal court
jurisdiction must, in the initial pleading, allege sufficient facts to establish the court’s
jurisdiction.”) (citing McNutt v. Gen. Motors Acceptance Corp. of Ind., 298 U.S. 178,
189 (1936)). Plaintiff pleads no such facts.
       Plaintiff also alleges violations of the California state constitution. Compl. at
3. This Court has no jurisdiction over claims based on state law. See Cabral v. United
States, 317 F. App’x 979, 982 (Fed. Cir. 2008) (citing Souders v. S.C. Pub. Serv. Auth.,
497 F.3d 1303, 1307 (Fed. Cir. 2007)).
       The Complaint also claims that the 1848 Treaty of Guadalupe Hidalgo provides
him with ownership over the land he claims is his. Compl. at 2–3. However, this Court
does not have jurisdiction for claims under the Treaty because “Congress established
a separate administrative scheme for claims brought under the Treaty, and … such
claims were required to be brought over 160 years ago.” Daniels v. United States, No.
17-1598C, 2018 WL 1664476, at *8 (Fed. Cl. Apr. 6, 2018). The Plaintiff also asserts
a violation of an alleged land patent, Compl. at 8, but this Court has held that holding
a land patent does not create rights against the United States and is not sufficient to
establish jurisdiction. See Langan v. United States, No. 18-1603C, 2019 WL 3857044,
at *3 (Fed. Cl. Aug. 16, 2019); Daniels, 2018 WL 1664476, at *8; see also Ioane v.
United States, 4 F. App’x 762, 763 (Fed. Cir. 2001).
        The Complaint accuses the United States of violating a slew of statutes,
including 15 U.S.C. § 1122, 18 U.S.C. §§ 2, 3, 4, 246, 651, 1512, & 1346, 28 U.S.C.
§ 1343, 33 U.S.C. §1365, and 42 U.S.C. § 1990. Compl. at 1–2. However, none of the
alleged statutory violations establish a claim over which this Court might have
jurisdiction. First, 15 U.S.C. § 1122 waives the United States’ sovereign immunity for
lawsuits under 15 U.S.C., Chapter 22, which relates to trademarks. Davis v. United
States, 123 Fed. Cl. 235, 242 (2015). Plaintiff pleads no facts in the Complaint
suggesting a trademark violation. Second, Title 18 of the U.S.C. contains the Federal
Criminal Code. As discussed, this Court lacks jurisdiction over claims of criminal
conduct. Jones, 440 F. App’x at 918. Third, both 28 U.S.C. § 1343 and 33 U.S.C. § 1365
provide exclusive jurisdiction over the relevant claims to the district courts rather
than this Court. Sepehry-Fard v. United States, No. 2019-2018, 2020 WL 7213477, at
                                           -3-
*1 (Fed. Cir. Sept. 22, 2020); Sepehry-Fard v. United States, No. 19-560C, 2019 WL
2070746, at *2 (Fed. Cl. May 9, 2019). Finally, 42 U.S.C. § 1990 is not money-
mandating; it allows the Court to fine a marshal for disobeying a magistrate judge’s
warrant. Sepehry-Fard, 2019 WL 2070746, at *2.
       Plaintiff claims that federal employees’ oaths of office form a contract between
the United States and himself. Compl. at 2. As such, his theory goes, violations of the
Constitution amount to a breach of contract between the United States and himself.
See id. But the Constitution cannot be considered a contract between Plaintiff and
the United States. See Sepehry-Fard v. United States, No. 18-1118C, 2019 WL
4137497, at *4 n.6 (Fed. Cl. Aug. 30, 2019); Taylor v. United States, 113 Fed. Cl. 171,
173 (2013). A plaintiff advancing a breach-of-contract claim must satisfy the pleading
requirements of RCFC 9(k) to invoke this Court’s jurisdiction. See Rohland v. United
States, 136 Fed. Cl. 55, 67 (2018); Baha v. United States, 123 Fed. Cl. 1, 5 n.4 (2015);
Gonzalez–McCaulley Inv. Grp., Inc. v. United States, 93 Fed. Cl. 710, 715 (2010).
Under RCFC 9(k), the plaintiff “must identify the substantive provisions of the
contract … on which the party relies.” Nothing in the Complaint besides the claim
that violations of the Constitution amount to a breach of contract suggests a contract
with the United States. Nor does Plaintiff allege that anyone with “actual authority
to bind the government in contract” entered an implied contract with him. See City of
El Centro v. United States, 922 F.2d 816, 820 (Fed. Cir. 1990) (quoting Juda v. United
States, 6 Cl. Ct. 441, 452 (1984)).
      Plaintiff further alleges that the United States “fail[ed] to conduct its official
duties and in the process economically damaged Plaintiff.” Compl. at 10. Although
the Administrative Procedure Act (“APA”) authorizes suits “to compel agency action
unlawfully withheld,” 5 U.S.C. § 706(1), the APA does not authorize awards for money
damages, 5 U.S.C. §§ 702, 703. Because it is not a money-mandating statute, this
Court does not have jurisdiction over APA claims. See Braun v. United States, 144
Fed. Cl. 560, 572 (2019); Albino v. United States, 104 Fed. Cl. 801, 815 (2012) (citing
Martinez v. United States, 333 F.3d 1295, 1314 (Fed. Cir. 2003)).
      For the foregoing reasons, Defendant’s motion to dismiss is GRANTED and
the case is DISMISSED, without prejudice, for lack of jurisdiction. See Aerolineas
Argentinas v. United States, 77 F.3d 1564, 1572 (Fed. Cir. 1996) (“[I]n the absence of
subject matter jurisdiction there can be no preclusive findings or conclusions on the
merits, and dismissal for lack of jurisdiction is without prejudice.”). Plaintiff’s
motions for leave to augment the record (ECF 13), to strike Defendant’s motion to
dismiss (ECF 16), and for leave to stay response to Defendant’s motion to dismiss
(ECF 17) are DENIED AS MOOT.


                                         -4-
The Clerk is directed to enter judgment accordingly.


IT IS SO ORDERED.
                                       s/ Stephen S. Schwartz
                                       STEPHEN S. SCHWARTZ
                                       Judge




                                 -5-